DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this office action and presented for examination.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
In [0002], line 1, “that are occur” should be grammatically reworded for clarity. 
In [0017], second-to-last line, “signal” should be “single”. 
In [0019], line 6, “complier” should be “compiler”. 
In [0038], lines 4-5, “performs instruction” should be “performs instructions”. 
In [0052], lines 2-3, “Fetch packet returns from level one instruction cache L1I can take different number of clock cycles” should be grammatically reworded. 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: STORING A RESULT OF A FIRST INSTRUCTION OF AN EXECUTE PACKET IN A HOLDING REGISTER PRIOR TO COMPLETION OF A SECOND INSTRUCTION OF THE EXECUTE PACKET

Drawings
The drawings are objected to because:
Reference character 211 is associated with a “global scalar register file” throughout the specification, but merely a “scalar register file” (sans “global”) in FIG. 2. 
Reference character 212 is associated with a “L1/S1 local register file” throughout the specification, but a “.L/.S local register file” in FIG. 2.
Reference character 213 is associated with a “M1/N1 local register file” throughout the specification, but a “.M/.N local register file” in FIG. 2.
Reference character 231 is associated with a “global vector register file” throughout the specification, but merely a “vector register file” (sans “global”) in FIG. 2. 
Reference character 232 is associated with a “L2/S2 local register file” throughout the specification, but a “.L/.S local register file” in FIG. 2.
Reference character 233 is associated with a “M2/N2/C local register file” throughout the specification, but a “.M/.N/.C local register file” in FIG. 2.
Reference character 234 is associated with "predicate register file" in [0032], [0038], [0039], and [0043]; but is associated with "local predicate register file" in [0043] and "predication register file" in [0043].
Reference character 312 is associated with “program access stage” in the specification, but “program memory access” in Figure 3.
Reference character 313 is associated with “program receive stage” in the specification, but “instruction program receive” in Figure 3.
Reference character 321 is associated with “instruction dispatch to appropriate execution unit stage” in the specification, but “instruction dispatch stage” in Figure 3.
Reference character 322 is associated with “instruction pre-decode stage” in the specification, but “instruction decode stage 1” in Figure 3.
Reference character 323 is associated with “instruction decode, operand reads stage” in the specification, but “instruction decode stage 2” in Figure 3.
Reference character 351 is associated with “memory” in the specification, but “data memory access” in Figure 3. 
Reference character 310 is associated with “program fetch phase” in the specification, but “instruction fetch phase” in Figure 3. 
Reference character 320 is associated with “dispatch and decode phases” (plural) in the specification, but “dispatch and decode phase” (singular) in Figure 3. 
Reference character 330 is associated with “execution phases” (plural) in the specification, but “execution phase” (singular) in Figure 3. 
Reference character 110 is associated with different labels in the specification, including "central processing unit core", "central processing unit", and "processor core".
Reference character 640, disclosed in four places in paragraph [0079], is not located in the drawings. Relatedly, reference character 680 of FIG. 6c is not located in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the executing” in line 5. However, it is indefinite as to whether this limitation has antecedent basis to the executing of [both] the first instruction and the second instruction, the executing of the first instruction, or the executing of the second instruction.
Claim 1 recites the limitation “based on the event not occurring” in line 10. However, it is indefinite as to whether this limitation is to be interpreted as a) “based on the event not occurring 
Claims 2-6 are rejected for failing to alleviate the rejections of claim 1 above. 

Claim 5 recites the limitation “determining whether the event occurs” in line 4. However, it is indefinite as to whether this limitation is to be interpreted as a) “determining whether the event occurs [at all]” or b) “determining whether the event occurs prior to completion of the executing of the second instruction”, in view of the context of the claim upon which claim 5 depends (particularly, claim 1, lines 8-9).

Claim 7 recites the limitation “determining, by an event controller, whether an event is detected in the execute packet in E1” in lines 5-6. However, it is indefinite as to what it means for an event to be detected “in the execute packet” in E1 (as opposed to, for example, an event being detected in response to executing the execute packet in E1). Note that similar language that is indefinite for analogous reasons is recited in claim 7, line 7 (“responsive to an event not being detected in the execute packet in E1”); claim 10, lines 1-2 (“responsive to an event being detected in the execute packet in E1”); claim 11, line 5 (“the event detected in the execute packet in E1”); and claim 13, line 5 (“the event detected in the execute packet in E1”).
Claim 7 recites the limitation “a pipeline” in lines 8-9. However, it is indefinite as to whether the pipeline being referred to by this limitation is the same as or different than “a pipeline” recited in claim 7, line 2. If the same pipeline, antecedent basis language should be used. 
Claim 7 recites the limitation “determining, by the pipeline controller, whether an event is detected associated with the execute packet in E2” in lines 15-16. However, it is indefinite as to whether the limitation is conveying a) determining whether an event is detected with the execute packet in E2, b) determining whether an event is associated with the execute packet in E2, or c) whether some other interpretation is intended. Examiner recommends reciting, for example, “determining, by the pipeline controller, whether an event associated with the execute packet in E2 is detected”. Note that similar language that is indefinite for analogous reasons is recited in claim 7, lines 17-18 (“responsive to an event not being detected associated with the execute packet in E2”); claim 8, lines 1-2 (“responsive to an event being detected associated with the execute packet in E2”); claim 8, lines 5-6 (“the event detected associated with the execute packet in E2”); claim 10, lines 7-8, (“determining, by the pipeline controller, whether an event is detected associated with the execute packet in E2”); claim 11, lines 1-2 (“responsive to an event not being detected associated with the execute packet in E2”); claim 12, lines 1-2 (“responsive to an event being detected associated with the execute packet in E2”); claim 12, lines 5-6 (“the event detected associated with the execute packet in E2”); and claim 13, lines 1-2 (“the event detected associated with the execute packet in E2”).
Claim 7 recites the limitation “completing execution of the execute packet and committing the result of the first instruction in the holding register” in lines 18-19. However, the metes and bounds of this limitation are indefinite. For example, the limitation as recited appears to conveying that the committing is distinct from the completing; however, it is unclear as to how execution would be completed without committing the result. As such, it is unclear as to whether committing is a part of, or separate from, completing.
Claims 8-14 are rejected for failing to alleviate the rejections of claim 7 above. 

Claim 10 recites the limitation “freezing the execute packet in E2” in lines 3-4. However, the metes and bounds of this limitation are indefinite. Note that this limitation is recited in the context of “an event being detected in the execute packet in E1” (see claim 10, lines 1-2), whereas an execute packet being in E2 (see claim 7, lines 7-9) was previously recited in the context of “an event not being detected in the execute packet in E1” (see claim 7, line 7). Note that “the execute packet in E2” is further recited in claim 10, line 8; and claim 11, line 2. Note that “the execute packet from E2” is recited in claim 11, line 3; and claim 12, line 3. 
Claim 10 recites the limitation “continuing to store the result of the first instruction in the holding register” in lines 4-5. However, the metes and bounds of this limitation are indefinite, because this limitation is recited in the context of “an event being detected in the execute packet in E1” (see claim 10, lines 1-2), whereas storing a result of the first instruction in a holding register (see claim 7, lines 9-10) was previously recited in the context of “an event not being detected in the execute packet in E1” (see claim 7, line 7). Note that “the result of the first instruction from the holding register” is recited in claim 11, line 4; and claim 12, line 4.
Claims 11-13 are rejected for failing to alleviate the rejections of claim 10 above.

Claim 15 recites the limitation “determine whether an event is detected in the execute packet in E1” in line 7. However, it is indefinite as to what it means for an event to be detected “in the execute packet” in E1 (as opposed to, for example, an event being detected in response to executing the execute packet in E1). Note that similar language that is indefinite for analogous reasons is recited in claim 15, line 10 (“responsive to an event not being detected in the execute 
Claim 15 recites the limitation “determine whether an event is detected associated with the execute packet in E2” in lines 17-18. However, it is indefinite as to whether the limitation is conveying a) determining whether an event is detected with the execute packet in E2, b) determining whether an event is associated with the execute packet in E2, or c) whether some other interpretation is intended. Examiner recommends reciting, for example, “determine whether an event associated with the execute packet in E2 is detected”. Note that similar language that is indefinite for analogous reasons is recited in claim 7, lines 19-20 (“responsive to an event not being detected associated with the execute packet in E2”); claim 16, line 2 (“responsive to an event being detected associated with the execute packet in E2”); claim 16, lines 5-6 (“the event detected associated with the execute packet in E2”); claim 18, lines 7-8 (“determine whether an event is detected associated with the execute packet in E2”); claim 19, line 2 (“an event not being detected associated with the execute packet in E2”)
Claim 15 recites the limitation “complete execution of the execute packet and commit the result of the first instruction in the holding register” in lines 20-21. However, the metes and bounds of this limitation are indefinite. For example, the limitation as recited appears to conveying that the committing is distinct from the completing; however, it is unclear as to how execution would be completed without committing the result. As such, it is unclear as to whether committing is a part of, or separate from, completing.
Claims 16-20 are rejected for failing to alleviate the rejections of claim 15 above.

Claim 18 recites the limitation “freeze the execute packet in E2” in line 3. However, the metes and bounds of this limitation are indefinite. Note that this limitation is recited in the context of “an event being detected in the execute packet in E1” (see claim 18, line 2), whereas an execute packet being in E2 (see claim 15, line 11) was previously recited in the context of “an event not being detected in the execute packet in E1” (see claim 15, line 10). Note that “the execute packet in E2” is further recited in claim 18, lines 7-8; and claim 19, line 2. Note that “the execute packet from E2” is recited in claim 19, line 3. 
Claim 18 recites the limitation “continue to store the result of the first instruction in the holding register” in line 4. However, the metes and bounds of this limitation are indefinite, because this limitation is recited in the context of “an event being detected in the execute packet in E1” (see claim 18, line 2), whereas storing a result of the first instruction in a holding register (see claim 15, lines 11-12) was previously recited in the context of “an event not being detected in the execute packet in E1” (see claim 15, line 10). Note that “the result of the first instruction from the holding register” is recited in claim 19, line 4.
Claim 19 is rejected for failing to alleviate the rejections of claim 18 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (Anderson) (US 20150019840 A1) in view of Wang et al. (Wang) (US 6131157).
Consider claim 1, Anderson discloses a method, comprising: receiving an execute packet that includes a first instruction and a second instruction ([0070], line 15, an execute packet can contain up to nine instructions); and executing the first instruction and the second instruction using a pipeline ([0068], lines 1-3, FIG. 11 illustrates the following pipeline phases: program fetch phase 1110, dispatch and decode phases 1110 and execution phases 1130; [0074], lines 1-4, execution phases 1130 includes execution stages 1131 to 1135 (E1 to E5). Different types of instructions require different numbers of these stages to complete their execution). 
However, Anderson does not disclose the executing includes: storing a result of the first instruction in a holding register; determining whether an event that interrupts execution of the execute packet occurs prior to completion of the executing of the second instruction; and based on the event not occurring, committing the result of the first instruction after completion of the executing of the second instruction.
On the other hand, Wang discloses executing includes: storing a result of a first instruction in a holding register (col. 5, lines 22-24, store all out-of-order instruction results (results of instructions not executed in the program order) in a temporary buffer; col. 8, line 58, temporary buffer's 403 eight register locations); determining whether an event that interrupts execution occurs prior to completion of executing of a second instruction (col. 2, lines 7-9, scenarios occur whereby the execution of the instructions is interrupted or altered, and the execution must be restarted in the correct order; col. 2, lines 30-37, in a second scenario, out-of-order completion makes it difficult to deal with exceptions. Exceptions are created by instructions when the instruction cannot be properly executed by hardware alone. These exceptions are commonly handled by interrupts, permitting a software routine to correct the situation. Once the routine is completed, the execution of the interrupted program must be 
Wang’s teaching provides quick recovery of a state of a machine up to a point of an exception in a manner that uses a minimum of chip real estate and power (Wang, col. 4, lines 8-26). Wang’s teaching provides a unique system and method for retiring instructions and updating the state of the machine such that when a restart is required due to an exception or a branch misprediction, the current state up to that point is recoverable without needing to wait for the register file to be rebuilt or reconstructed to negate the effects of out-of-order executions (Wang, col. 7, lines 58-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the invention of Anderson in order to provide quick recovery of a state of a machine up to a point of an exception in a manner that uses a minimum of chip real estate and power. Alternatively, this modification merely entails the application of a known technique (Wang’s use of a temporary buffer as cited above) to a known device (method, or product) ready for improvement (Anderson’s processor entailing execute packets that are executed in execution stages of an execution pipeline, wherein different types of instructions require different numbers of these stages to complete their execution) to yield predictable results (Anderson’s processor, wherein a temporary buffer is implemented to hold results that are not ready to commit yet), which is an 

Consider claim 2, the overall combination entails, based on the event occurring prior to completion of executing the second instruction, flushing the result of the first instruction from the holding register without committing the result (Wang, col. 2, lines 7-9, scenarios occur whereby the execution of the instructions is interrupted or altered, and the execution must be restarted in the correct order; col. 2, lines 30-37, in a second scenario, out-of-order completion makes it difficult to deal with exceptions. Exceptions are created by instructions when the instruction cannot be properly executed by hardware alone. These exceptions are commonly handled by interrupts, permitting a software routine to correct the situation. Once the routine is completed, the execution of the interrupted program must be restarted so it can continue as before the exception; col. 1, lines 40-45, all results residing in the temporary buffer from instructions on the improper branch are ignored. As new instructions from the correct branch are executed, their results are written into the temporary buffer, overwriting any results obtained from the speculatively executed instruction stream; col. 8, lines 12-15, the results of all instructions completed without exceptions, who also have no previous uncompleted instructions, are stored in register array 404).

Consider claim 3, the overall combination entails handling the event and returning to process a task by again executing the first instruction and the second instruction of the execute packet (Wang, col. 2, lines 7-9, scenarios occur whereby the execution of the instructions is interrupted or altered, and the execution must be restarted in the correct order; col. 2, lines 30-37, in a second scenario, out-of-order completion makes it difficult to deal with exceptions. Exceptions are created by instructions when the instruction cannot be properly executed by hardware alone. These exceptions are commonly handled by interrupts, permitting a software routine to correct the situation. Once the routine is completed, the execution of the interrupted program must be restarted so it can continue as before the exception).

Consider claim 4, the overall combination entails the event is associated with execution of the second instruction (Wang, col. 2, lines 30-37, in a second scenario, out-of-order completion makes it difficult to deal with exceptions. Exceptions are created by instructions when the instruction cannot be properly executed by hardware alone. These exceptions are commonly handled by interrupts, permitting a software routine to correct the situation. Once the routine is completed, the execution of the interrupted program must be restarted so it can continue as before the exception).

Consider claim 6, the overall combination entails the first instruction and the second instruction of the execute packet are executed in parallel (Anderson, [0070], lines 13-15, all instructions executing in parallel constitute an execute packet).

Claims 5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (Anderson) (US 20150019840 A1) in view of Wang et al. (Wang) (US 6131157) (in the case of claim 5, as applied to claim 1 above), and further in view of Wentzlaff et al. (Wentzlaff) (US 7539845 B1).
Consider claim 5, the combination thus far does not explicitly entail, responsive to a stall condition being present in the pipeline, freezing the second instruction of the execute packet and continuing to store the result of the first instruction in the holding register, wherein determining whether the event occurs is responsive to the stall condition clearing or no stall condition being present in the pipeline.
On the other hand, Wentzlaff discloses responsive to a stall condition being present in a pipeline, freezing a second instruction of an execute packet, and a stall condition clearing or no stall condition being present in the pipeline (col. 10, lines 1-19, in a case in which a subinstruction within a VLIW instruction triggers a TLB access, the processor makes sure that the TLB access completes successfully before any of the subinstructions in the same VLIW instruction or future instructions are allowed to write into a network. For example, the processor ensures that the TLB access of a memory subinstruction is completed without the TLB suffering a fault, before any subsequent subinstruction (or subinstruction in the same instruction as the memory subinstruction) is allowed to write into a network port. If the TLB does suffer a fault, then subinstructions that are being executed in the same cycle as the TLB access are stalled. Similarly, instructions that are happening in later cycles will also be stalled until the TLB fault is handled successfully. For other subinstructions for which data is available to be sent over a network before the subinstruction is guaranteed to complete successfully, the processor delays 
One of ordinary skill in the art before the effective filing date of the claimed invention would readily recognizing that stalling a pipeline when an instruction is not ready to continue through the pipeline (e.g., from a TLB fault) ensures correct program execution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wentzlaff with the combination of Anderson and Wang in order to ensure correct program execution. Alternatively, this modification merely entails a combination of prior art elements (the stalling of Wentzlaff as cited, and the pipeline of the combination of Anderson and Wang) according to known methods (the well-known method of stalling a pipeline) to yield predictable results (the pipeline of the combination of Anderson and Wang, which may stall when needed, such as on a TLB fault), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that other rationales that may support a conclusion of obviousness set forth in MPEP 2143 may be likewise applicable for similar reasons. Note that the teaching of Wentzlaff of, responsive to a stall condition being present in a pipeline, freezing a second instruction of an execute packet, and a stall condition clearing or no stall condition being present in the pipeline, when applied to the combination of Anderson and Wang which entails continuing to store the result of the first instruction in the holding register and determining whether the event occurs, results in the overall claim language. 

Consider claim 7, Anderson discloses receiving an execute packet of a task ([0070], line 15, an execute packet can contain up to nine instructions) in a first execute stage of a pipeline 
However, Anderson does not disclose determining, by an event controller, whether an event is detected in the execute packet in E1; responsive to an event not being detected in the execute packet in E1, forwarding, by a pipeline controller, the execute packet to a second execute stage of a pipeline (E2) and storing the result of the first instruction in a holding register; responsive to a stall condition being present in E2, freezing the execute packet in E2 and continuing to store the result of the first instruction in the holding register; responsive to the stall condition clearing or no stall condition being present in E2, determining, by the pipeline controller, whether an event is detected associated with the execute packet in E2; and responsive 
On the other hand, Wang discloses determining, by an event controller, whether an event is detected (col. 2, lines 7-9, scenarios occur whereby the execution of the instructions is interrupted or altered, and the execution must be restarted in the correct order; col. 2, lines 30-37, in a second scenario, out-of-order completion makes it difficult to deal with exceptions. Exceptions are created by instructions when the instruction cannot be properly executed by hardware alone. These exceptions are commonly handled by interrupts, permitting a software routine to correct the situation. Once the routine is completed, the execution of the interrupted program must be restarted so it can continue as before the exception); responsive to an event not being detected, continuing execution and storing the result of the first instruction in a holding register (col. 5, lines 22-24, store all out-of-order instruction results (results of instructions not executed in the program order) in a temporary buffer; col. 8, line 58, temporary buffer's 403 eight register locations); continuing to store the result of the first instruction in the holding register (col. 5, lines 22-24, store all out-of-order instruction results (results of instructions not executed in the program order) in a temporary buffer; col. 8, line 58, temporary buffer's 403 eight register locations); determining, whether an event is detected (col. 2, lines 7-9, scenarios occur whereby the execution of the instructions is interrupted or altered, and the execution must be restarted in the correct order; col. 2, lines 30-37, in a second scenario, out-of-order completion makes it difficult to deal with exceptions. Exceptions are created by instructions when the instruction cannot be properly executed by hardware alone. These exceptions are commonly handled by interrupts, permitting a software routine to correct the situation. Once the routine is completed, the execution of the interrupted program must be restarted so it can continue as 
Wang’s teaching provides quick recovery of a state of a machine up to a point of an exception in a manner that uses a minimum of chip real estate and power (Wang, col. 4, lines 8-26). Wang’s teaching provides a unique system and method for retiring instructions and updating the state of the machine such that when a restart is required due to an exception or a branch misprediction, the current state up to that point is recoverable without needing to wait for the register file to be rebuilt or reconstructed to negate the effects of out-of-order executions (Wang, col. 7, lines 58-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the invention of Anderson in order to provide quick recovery of a state of a machine up to a point of an exception in a manner that uses a minimum of chip real estate and power. Alternatively, this modification merely entails the application of a known technique (Wang’s use of a temporary buffer as cited above) to a known device (method, or product) ready for improvement (Anderson’s processor entailing execute packets that are executed in execution stages of an execution pipeline, wherein different types of instructions require different numbers of these stages to complete their execution) to yield predictable results (Anderson’s processor, wherein a temporary buffer is implemented to hold results that are not ready to commit yet), which is an 
However, the combination thus far does not explicitly entail responsive to a stall condition being present in E2, freezing the execute packet in E2 and performing the aforementioned continuing, and responsive to the stall condition clearing or no stall condition being present in E2, performing the aforementioned determining.
On the other hand, Wentzlaff discloses responsive to a stall condition being present in a pipeline, freezing an execute packet, and a stall condition clearing or no stall condition being present in the pipeline (col. 10, lines 1-19, in a case in which a subinstruction within a VLIW instruction triggers a TLB access, the processor makes sure that the TLB access completes successfully before any of the subinstructions in the same VLIW instruction or future instructions are allowed to write into a network. For example, the processor ensures that the TLB 
One of ordinary skill in the art before the effective filing date of the claimed invention would readily recognizing that stalling a pipeline when an instruction is not ready to continue through the pipeline (e.g., from a TLB fault) ensures correct program execution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wentzlaff with the combination of Anderson and Wang in order to ensure correct program execution. Alternatively, this modification merely entails a combination of prior art elements (the stalling of Wentzlaff as cited, and the pipeline of the combination of Anderson and Wang) according to known methods (the well-known method of stalling a pipeline) to yield predictable results (the pipeline of the combination of Anderson and Wang, which may stall when needed, such as on a TLB fault), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that other rationales that may support a conclusion of obviousness set forth in MPEP 2143 may be likewise applicable for similar reasons. Note that the teaching of Wentzlaff of, responsive to a stall condition being present in a pipeline, freezing a second instruction of an 

Consider claim 8, the overall combination entails, responsive to an event being detected associated with the execute packet in E2 (Wang, col. 2, lines 7-9, scenarios occur whereby the execution of the instructions is interrupted or altered, and the execution must be restarted in the correct order; col. 2, lines 30-37, in a second scenario, out-of-order completion makes it difficult to deal with exceptions. Exceptions are created by instructions when the instruction cannot be properly executed by hardware alone. These exceptions are commonly handled by interrupts, permitting a software routine to correct the situation. Once the routine is completed, the execution of the interrupted program must be restarted so it can continue as before the exception; Anderson, [0074], lines 1-4, execution phases 1130 includes execution stages 1131 to 1135 (E1 to E5). Different types of instructions require different numbers of these stages to complete their execution; Anderson, [0070], lines 13-15, all instructions executing in parallel constitute an execute packet): flushing the execute packet from E2 (Wang, col. 2, lines 7-9, scenarios occur whereby the execution of the instructions is interrupted or altered, and the execution must be restarted in the correct order; col. 2, lines 30-37, in a second scenario, out-of-order completion makes it difficult to deal with exceptions. Exceptions are created by instructions when the instruction cannot be properly executed by hardware alone. These exceptions are commonly handled by interrupts, permitting a software routine to correct the situation. Once the routine is completed, the execution of the interrupted program must be restarted so it can continue as 

Consider claim 9, the overall combination entails after handling the detected event, returning to process the task by again providing the previously-flushed execute packet to E1 (Wang, col. 2, lines 7-9, scenarios occur whereby the execution of the instructions is interrupted or altered, and the execution must be restarted in the correct order; col. 2, lines 30-37, in a second scenario, out-of-order completion makes it difficult to deal with exceptions. Exceptions are created by instructions when the instruction cannot be properly executed by hardware alone. These exceptions are commonly handled by interrupts, permitting a software routine to correct the situation. Once the routine is completed, the execution of the interrupted program must be restarted so it can continue as before the exception; Anderson, [0074], lines 1-4, execution phases 1130 includes execution stages 1131 to 1135 (E1 to E5). Different types of instructions require different numbers of these stages to complete their execution; Anderson, [0070], lines 13-15, all instructions executing in parallel constitute an execute packet).

Consider claim 10, the overall combination entails responsive to an event being detected in the execute packet in E1 (Wang, col. 2, lines 7-9, scenarios occur whereby the execution of the instructions is interrupted or altered, and the execution must be restarted in the correct order; col. 2, lines 30-37, in a second scenario, out-of-order completion makes it difficult to deal with exceptions. Exceptions are created by instructions when the instruction cannot be properly executed by hardware alone. These exceptions are commonly handled by interrupts, permitting a software routine to correct the situation. Once the routine is completed, the execution of the interrupted program must be restarted so it can continue as before the exception; Anderson, [0074], lines 1-4, execution phases 1130 includes execution stages 1131 to 1135 (E1 to E5). Different types of instructions require different numbers of these stages to complete their execution; Anderson, [0070], lines 13-15, all instructions executing in parallel constitute an execute packet): responsive to a stall condition being present in E2, freezing the execute packet in E2 (Wentzlaff, col. 10, lines 1-19, in a case in which a subinstruction within a VLIW instruction triggers a TLB access, the processor makes sure that the TLB access completes successfully before any of the subinstructions in the same VLIW instruction or future instructions are allowed to write into a network. For example, the processor ensures that the TLB access of a memory subinstruction is completed without the TLB suffering a fault, before any subsequent subinstruction (or subinstruction in the same instruction as the memory subinstruction) is allowed to write into a network port. If the TLB does suffer a fault, then subinstructions that are being executed in the same cycle as the TLB access are stalled. Similarly, instructions that are happening in later cycles will also be stalled until the TLB fault is handled successfully. For other subinstructions for which data is available to be sent over a network before the subinstruction is guaranteed to complete successfully, the processor delays 

Consider claim 11, the overall combination entails responsive to an event not being detected associated with the execute packet in E2 (Wang, col. 2, lines 7-9, scenarios occur whereby the execution of the instructions is interrupted or altered, and the execution must be restarted in the correct order; col. 2, lines 30-37, in a second scenario, out-of-order completion makes it difficult to deal with exceptions. Exceptions are created by instructions when the instruction cannot be properly executed by hardware alone. These exceptions are commonly handled by interrupts, permitting a software routine to correct the situation. Once the routine is completed, the execution of the interrupted program must be restarted so it can continue as before the exception; Anderson, [0074], lines 1-4, execution phases 1130 includes execution stages 1131 to 1135 (E1 to E5). Different types of instructions require different numbers of these 

Consider claim 12, the overall combination entails, responsive to an event being detected associated with the execute packet in E2 (Wang, col. 2, lines 7-9, scenarios occur whereby the execution of the instructions is interrupted or altered, and the execution must be restarted in the correct order; col. 2, lines 30-37, in a second scenario, out-of-order completion makes it difficult to deal with exceptions. Exceptions are created by instructions when the instruction cannot be 

Consider claim 13, the overall combination entails, after handling the event detected associated with the execute packet in E2: returning to process the task again by providing the previously-flushed execute packet to E1 (Wang, col. 2, lines 7-9, scenarios occur whereby the execution of the instructions is interrupted or altered, and the execution must be restarted in the correct order; col. 2, lines 30-37, in a second scenario, out-of-order completion makes it difficult to deal with exceptions. Exceptions are created by instructions when the instruction cannot be properly executed by hardware alone. These exceptions are commonly handled by interrupts, permitting a software routine to correct the situation. Once the routine is completed, the execution of the interrupted program must be restarted so it can continue as before the exception; Anderson, [0074], lines 1-4, execution phases 1130 includes execution stages 1131 to 1135 (E1 to E5). Different types of instructions require different numbers of these stages to complete their execution; Anderson, [0070], lines 13-15, all instructions executing in parallel constitute an execute packet); and handling, by the event controller, the event detected in the execute packet in E1 (Wang, col. 2, lines 7-9, scenarios occur whereby the execution of the instructions is interrupted or altered, and the execution must be restarted in the correct order; col. 2, lines 30-37, in a second scenario, out-of-order completion makes it difficult to deal with exceptions. Exceptions are created by instructions when the instruction cannot be properly executed by hardware alone. These exceptions are commonly handled by interrupts, permitting a software routine to correct the situation. Once the routine is completed, the execution of the interrupted program must be restarted so it can continue as before the exception; Anderson, [0074], lines 1-4, execution phases 1130 includes execution stages 1131 to 1135 (E1 to E5). Different types of instructions require different numbers of these stages to complete their execution; Anderson, [0070], lines 13-15, all instructions executing in parallel constitute an execute packet).

Consider claim 14, the overall combination entails storing the result of the first instruction in the holding register comprises not writing back the result of the first instruction to a register file or a memory (Wang, col. 5, lines 22-27, store all out-of-order instruction results (results of instructions not executed in the program order) in a temporary buffer until all previous instructions are complete without any exceptions. The results are then transferred from the temporary buffer to a register array which represents the official state).

Consider claim 15, Anderson discloses a data processor, comprising: a pipeline including a first execute stage (E1), a second execute stage (E2) ([0068], lines 1-3, FIG. 11 illustrates the following pipeline phases: program fetch phase 1110, dispatch and decode phases 1110 and execution phases 1130; [0074], lines 1-4, execution phases 1130 includes execution stages 1131 to 1135 (E1 to E5). Different types of instructions require different numbers of these stages to complete their execution), the pipeline configured to receive an execute packet of a task in E1 ([0070], line 15, an execute packet can contain up to nine instructions; [0074], lines 1-4, execution phases 1130 includes execution stages 1131 to 1135 (E1 to E5). Different types of instructions require different numbers of these stages to complete their execution), wherein the execute packet comprises a first instruction that generates a result in E1 ([0068], lines 1-3, FIG. 11 illustrates the following pipeline phases: program fetch phase 1110, dispatch and decode phases 1110 and execution phases 1130; [0074], lines 1-4, execution phases 1130 includes execution stages 1131 to 1135 (E1 to E5). Different types of instructions require different numbers of these stages to complete their execution; [0074], lines 10-11, for single-cycle instructions, results are written to a destination register file); and a pipeline controller coupled to 
However, Anderson does not disclose a holding register, and an event controller coupled to the pipeline, the event controller configured to determine whether an event is detected in the execute packet in E1; the pipeline controller configured to: responsive to an event not being detected in the execute packet in E1, and store the result of the first instruction in the holding register; responsive to a stall condition being present in E2, freeze the execute packet in E2 and continue to store the result of the first instruction in the holding register; responsive to the stall condition clearing or no stall condition being present in E2, determine whether an event is detected associated with the execute packet in E2; and responsive to an event not being detected associated with the execute packet in E2, complete execution of the execute packet and commit the result of the first instruction in the holding register.
On the other hand, Wang discloses a holding register (col. 5, lines 22-24, store all out-of-order instruction results (results of instructions not executed in the program order) in a temporary buffer; col. 8, line 58, temporary buffer's 403 eight register locations), and an event controller, the event controller configured to determine whether an event is detected (col. 2, lines 7-9, scenarios occur whereby the execution of the instructions is interrupted or altered, and the 
Wang’s teaching provides quick recovery of a state of a machine up to a point of an exception in a manner that uses a minimum of chip real estate and power (Wang, col. 4, lines 8-26). Wang’s teaching provides a unique system and method for retiring instructions and updating the state of the machine such that when a restart is required due to an exception or a branch misprediction, the current state up to that point is recoverable without needing to wait for the register file to be rebuilt or reconstructed to negate the effects of out-of-order executions (Wang, col. 7, lines 58-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the invention of Anderson in order to provide quick recovery of a state of a machine up to a point of an exception in a manner that uses a minimum of chip real estate and power. Alternatively, this modification merely entails the application of a known technique (Wang’s use of a temporary buffer as cited above) to a known device (method, or product) ready for improvement (Anderson’s processor entailing execute packets that are executed in execution stages of an execution pipeline, wherein different types of instructions require different numbers of these stages to complete their execution) to yield predictable results (Anderson’s processor, wherein a temporary buffer is implemented to hold results that are not ready to commit yet), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that other rationales that may support a conclusion of obviousness set forth in MPEP 2143 may be likewise applicable for similar reasons. Note that Wang teaching as cited above, when applied to the invention of Anderson which entails a pipeline controller and execute packets that are 
However, the combination thus far does not explicitly entail responsive to a stall condition being present in E2, freezing the execute packet in E2 and performing the aforementioned continuing, and responsive to the stall condition clearing or no stall condition being present in E2, performing the aforementioned determining.
On the other hand, Wentzlaff discloses responsive to a stall condition being present in a pipeline, freezing an execute packet, and a stall condition clearing or no stall condition being present in the pipeline (col. 10, lines 1-19, in a case in which a subinstruction within a VLIW instruction triggers a TLB access, the processor makes sure that the TLB access completes successfully before any of the subinstructions in the same VLIW instruction or future instructions are allowed to write into a network. For example, the processor ensures that the TLB access of a memory subinstruction is completed without the TLB suffering a fault, before any subsequent subinstruction (or subinstruction in the same instruction as the memory subinstruction) is allowed to write into a network port. If the TLB does suffer a fault, then subinstructions that are being executed in the same cycle as the TLB access are stalled. 
One of ordinary skill in the art before the effective filing date of the claimed invention would readily recognizing that stalling a pipeline when an instruction is not ready to continue through the pipeline (e.g., from a TLB fault) ensures correct program execution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wentzlaff with the combination of Anderson and Wang in order to ensure correct program execution. Alternatively, this modification merely entails a combination of prior art elements (the stalling of Wentzlaff as cited, and the pipeline of the combination of Anderson and Wang) according to known methods (the well-known method of stalling a pipeline) to yield predictable results (the pipeline of the combination of Anderson and Wang, which may stall when needed, such as on a TLB fault), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that other rationales that may support a conclusion of obviousness set forth in MPEP 2143 may be likewise applicable for similar reasons. Note that the teaching of Wentzlaff of, responsive to a stall condition being present in a pipeline, freezing a second instruction of an execute packet, and a stall condition clearing or no stall condition being present in the pipeline, when applied to the combination of Anderson and Wang which entails E2 and continuing to store the result of the first instruction in the holding register and determining whether the event occurs, results in the overall claim language.

Consider claim 16, the overall combination entails the pipeline controller is further configured to, responsive to an event being detected associated with the execute packet in E2 (Wang, col. 2, lines 7-9, scenarios occur whereby the execution of the instructions is interrupted or altered, and the execution must be restarted in the correct order; col. 2, lines 30-37, in a second scenario, out-of-order completion makes it difficult to deal with exceptions. Exceptions are created by instructions when the instruction cannot be properly executed by hardware alone. These exceptions are commonly handled by interrupts, permitting a software routine to correct the situation. Once the routine is completed, the execution of the interrupted program must be restarted so it can continue as before the exception; Anderson, [0074], lines 1-4, execution phases 1130 includes execution stages 1131 to 1135 (E1 to E5). Different types of instructions require different numbers of these stages to complete their execution; Anderson, [0070], lines 13-15, all instructions executing in parallel constitute an execute packet): flush the execute packet from E2 (Wang, col. 2, lines 7-9, scenarios occur whereby the execution of the instructions is interrupted or altered, and the execution must be restarted in the correct order; col. 2, lines 30-37, in a second scenario, out-of-order completion makes it difficult to deal with exceptions. Exceptions are created by instructions when the instruction cannot be properly executed by hardware alone. These exceptions are commonly handled by interrupts, permitting a software routine to correct the situation. Once the routine is completed, the execution of the interrupted program must be restarted so it can continue as before the exception; col. 1, lines 40-45, all results residing in the temporary buffer from instructions on the improper branch are ignored. As new instructions from the correct branch are executed, their results are written into the temporary buffer, overwriting any results obtained from the speculatively executed 

Consider claim 17, the overall combination entails, after the detected event is handled, the previously-flushed execute packet is again provided to E1 to be executed (Wang, col. 2, lines 7-9, scenarios occur whereby the execution of the instructions is interrupted or altered, and the execution must be restarted in the correct order; col. 2, lines 30-37, in a second scenario, out-of-order completion makes it difficult to deal with exceptions. Exceptions are created by instructions when the instruction cannot be properly executed by hardware alone. These exceptions are commonly handled by interrupts, permitting a software routine to correct the situation. Once the routine is completed, the execution of the interrupted program must be restarted so it can continue as before the exception; Anderson, [0074], lines 1-4, execution phases 1130 includes execution stages 1131 to 1135 (E1 to E5). Different types of instructions require different numbers of these stages to complete their execution; Anderson, [0070], lines 13-15, all instructions executing in parallel constitute an execute packet).

Consider claim 18, the overall combination entails the pipeline controller is further configured to, responsive to an event being detected in the execute packet in E1 (Wang, col. 2, lines 7-9, scenarios occur whereby the execution of the instructions is interrupted or altered, and 

Consider claim 19, the overall combination entails the pipeline controller is further configured to, responsive to an event not being detected associated with the execute packet in E2 (Wang, col. 2, lines 7-9, scenarios occur whereby the execution of the instructions is interrupted or altered, and the execution must be restarted in the correct order; col. 2, lines 30-37, in a second scenario, out-of-order completion makes it difficult to deal with exceptions. Exceptions are created by instructions when the instruction cannot be properly executed by hardware alone. These exceptions are commonly handled by interrupts, permitting a software routine to correct the situation. Once the routine is completed, the execution of the interrupted program must be restarted so it can continue as before the exception; Anderson, [0074], lines 1-4, execution phases 1130 includes execution stages 1131 to 1135 (E1 to E5). Different types of instructions require different numbers of these stages to complete their execution; Anderson, [0070], lines 13-15, all instructions executing in parallel constitute an execute packet): flush the execute packet from E2 (Wang, col. 2, lines 7-9, scenarios occur whereby the execution of the 

Consider claim 20, the overall combination entails, when the result of the first instruction is stored in the holding register, the result of the first instruction is not written back to a register file (Wang, col. 5, lines 22-27, store all out-of-order instruction results (results of instructions not executed in the program order) in a temporary buffer until all previous instructions are complete without any exceptions. The results are then transferred from the temporary buffer to a register array which represents the official state).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Panwar et al. (US 5838988) disclose using a results buffer hold speculative results before writing to an architectural result register in order to maintain precise architectural state (see col. 4, lines 50-65). As such, this results buffer is relevant to the claimed holding register. 
Nguyen et al. (US 20020029328 A1) disclose: “The register file includes an additional set of data registers used for the temporary storage of register data. These temporary data registers are utilized by the instruction execution control unit to receive data processed by the functional units in the out-of-order execution of instructions. The data stored in the temporary data registers is selectively held, then cleared or retired to the register file when, and if, the precise state-of-the-machine advances to the instruction's location in the instruction stream; where all prior in-order instructions have been completely executed and retired” (see paragraph [0025]). As such, this temporary data register is relevant to the claimed holding register.
Chaudhry et al. (US 20060020757 A1) disclose: “Trap stage 202 catches exceptions that occur during the execution of instructions. Note that trap stage 202 is the last place in the pipeline to catch exceptions, such as a divide by zero exception. Once instructions pass trap stage 202, the results of the instructions are committed to the architectural state of the processor” in [0041]. As such, this disclosure is relevant to the claimed event detection in particular execution stages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH E VICARY/Primary Examiner, Art Unit 2182